     Case 1:18-cv-00090-DAD-JLT Document 23 Filed 01/25/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY EUGENE BISEL,                            No. 1:18-cv-00090-DAD-JLT (PC)
12                      Plaintiff,
13           v.                                       ORDER DENYING MOTION FOR
                                                      RECONSIDERATION
14   SCOTT KERNAN, et al.,
                                                      (Doc. No. 22)
15                      Defendants.
16

17           Plaintiff Gregory Eugene Bisel is a state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 5, 2019, the assigned magistrate judge issued findings and recommendations,

21   recommending that this action be dismissed with prejudice due to plaintiff’s lack of standing to

22   bring suit under California Proposition 57. (Doc. No. 15.) Those findings and recommendations

23   were served on plaintiff and contained notice that any objections thereto were to be filed within

24   twenty-one days after service. (Id. at 8.) Plaintiff timely filed objections on May 2, 2019. (Doc.

25   No. 16.) On June 24, 2019, after considering plaintiff’s objections, the undersigned adopted the

26   findings and recommendations in full and dismissed this case with prejudice. (Doc. No. 17.)

27   Judgment was entered accordingly, and the action was closed. (Doc. No. 18.)

28   /////
                                                      1
     Case 1:18-cv-00090-DAD-JLT Document 23 Filed 01/25/21 Page 2 of 3


 1          On December 2, 2019, plaintiff filed a motion for relief from a final judgment, pursuant to

 2   Federal Rule of Civil Procedure 60(b). (Doc. No. 19.) The undersigned denied that motion on

 3   June 29, 2020. (Doc. No. 21.) On July 8, 2020, plaintiff filed the instant motion for relief from a

 4   final judgment. (Doc. No. 22.)

 5          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

 6   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

 7   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

 8   evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the judgment has

 9   been satisfied . . . or (6) any other reason justifying relief from the operation of the judgment.”

10   Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a reasonable time, in any

11   event “not more than one year after the judgment, order, or proceeding was entered or taken.” Id.

12          Moreover, when filing a motion for reconsideration, Local Rule 230(j) requires a party to

13   show the “new or different facts or circumstances claimed to exist which did not exist or were not

14   shown upon such prior motion, or what other grounds exist for the motion.” Motions to

15   reconsider are committed to the discretion of the trial court. See Combs v. Nick Garin Trucking,

16   825 F.2d 437, 441 (D.C. Cir. 1987); Rodgers v. Watt, 722 F.2d 456, 460 (9th Cir. 1983) (en

17   banc). To succeed, a party must set forth facts or law of a strongly convincing nature to induce

18   the court to reverse its prior decision. See, e.g., Kern-Tulare Water Dist. v. City of Bakersfield,

19   634 F. Supp. 656, 665 (E.D. Cal. 1986), aff’d in part and rev’d in part on other grounds, 828

20   F.2d 514 (9th Cir. 1987).
21          Here, plaintiff provides no justification for reconsideration of the court’s previously

22   entered judgment. Plaintiff requests that the court take judicial notice of his state habeas corpus

23   petition in the California Court of Appeal for the Fifth Appellate District, and he asserts that the

24   state court “apparently has believed that Plaintiff does indeed have standing to contend he is

25   entitled to be considered for Proposition 57’s early parole provision for nonviolent prisoners.”

26   (Doc. No. 22 at 1–2.) In the June 24, 2019 order adopting the magistrate judge’s findings and
27   recommendations, the undersigned took judicial notice of plaintiff’s sentence as delineated by the

28   California Court of Appeal. (See Doc. No. 17 at 2.) The undersigned then concluded that
                                                        2
     Case 1:18-cv-00090-DAD-JLT Document 23 Filed 01/25/21 Page 3 of 3


 1   plaintiff was not entitled to early parole consideration under California law, specifically

 2   California’s Proposition 57, until he has served twelve years on his underlying conviction, which

 3   will not occur until August 5, 2024. (Id. at 2.)

 4          In sum, the instant motion has provided no new or different facts, circumstances, or law

 5   that that would justify this court’s reconsideration if its previously entered judgment. Moreover,

 6   “further filings . . . cannot yield the results [plaintiff] seeks” because he cannot have standing

 7   until August 5, 2024. See Vera v. Biter, No. 1:14-cv-00567-LJO-JLT, 2016 WL 3999995, at *2

 8   (E.D. Cal. July 25, 2016). Accordingly, plaintiff’s motion for relief from the judgment pursuant

 9   to Rule 60(b) (Doc. No. 22) is denied. This case is closed, and no further filings by plaintiff will

10   be considered.

11   IT IS SO ORDERED.
12
        Dated:     January 25, 2021
13                                                          UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
